On Application for Rehearing
Agreeably with the request of appellant we set out the pertinent part of the testimony of the juror who seemed to think himself bound to a quotient verdict:
“A. They came to a conclusion it would be, in place of ninety something — it was close to a hundred — it would be a hundred. It was understanding with me that it would be whatever it divided out by.
“Q. It was your understanding that whatever you all got from that was what the fine would be? A. That is exactly right; that is the way I understood it.
“Q. You don’t know what the others understood, do you? A. No, sir, certainly don’t.”
We also excerpt from the testimony of the first juror to testify on the motion for a new trial:
“Q. All right, now. Did you agree, Sam, before you say you got this figure of ninety-something dollars, that that would be the fine that you would give the defendant in this case. A. No.”
And from the third juror:
“A. Some wanted to fine him some, one thing, and some another, and the foreman suggested, or one of the men in there, I don’t remember just which one it was, says, ‘Each man put whatever you want to fine him down on a piece of paper, lay it on the table, and we will divide it by twelve and we will have something to go by.’ Another man raised up and over there and said, ‘Is that going to be the price that you are going to fine him,’ and there was two or three spoke up, the way that I saw it, and said, ‘No, sir, that won’t be it.’
“Q. What did you say, if anything? A. I was sitting there just listening at that time. Then one said, ‘It might be too much,’ and another said, ‘It might not be enough.’
“Q. Did you agree as an individual juror that the result you got from adding up those numbers and dividing them by twelve, that that is what you would give the defendant in this case? A. No. I didn’t; I agreed just like the rest, that we would put that down, divide it by twelve, and see what it would come to before we ever had any understanding what it would be.
“Q. Did you make any agreement about what you would fine the defendant before you wrote these pieces of paper down? A. No, I didn’t do it.
“Q. I mean wrote these numbers down on pieces of paper? A. No.
“Q. Was it your understanding there that after you got these figures from adding these numbers up on pieces of paper and dividing it by twelve that you could accept it or reject it? A. Yes.”
This recital suffices to show that there was no advance agreement to be bound by the arithmetic.
Application for rehearing overruled.